Citation Nr: 1530760	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for left shoulder trapezius strain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  Jurisdiction has since been transferred to the RO in Waco, Texas.

While the Veteran also appealed the denial of service connection for bilateral ankle and wrist disability, see December 2008 Statement of the Case; December 2008 VA Form 9, service connection for those disabilities was subsequently granted.  See September 2012 Rating Decision.  This is considered a full grant of the benefits sought on appeal with regard to those matters and therefore they are not before the Board.  

The Veteran requested a hearing before a member of the Board.  By a letter dated February 2015, the Veteran was scheduled for a Travel Board hearing in March 2015.  She failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

VA treatment records have been added to the Veteran's claims file since this matter was certified to the Board.  However, those records are either duplicative of the evidence already of record or otherwise not pertinent to the issue of entitlement to an increased initial rating for left shoulder trapezius strain.  Thus, a waiver of initial RO jurisdiction is not required.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran's left shoulder trapezius strain is manifested by pain and limitation of motion (above shoulder level).




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left shoulder trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5024 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in May 2007, the Veteran was afforded notice of how to substantiate her claim of service connection for a left shoulder disability as part of the BDD program.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  She has been afforded multiple VA examinations for her service-connected left shoulder disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's shoulder disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's left shoulder disability is rated under Diagnostic Code (DC) 5201-5024.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Under DC 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2014).  Limitation of motion of the shoulder is rated pursuant to DC 5201.

Under DC 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Under DC 5201, a 20 percent evaluation is assigned for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2014).  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is again warranted for limitation of motion of the minor arm, and a 40 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id. 

Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is assignable when there is malunion, with moderate deformity and a 30 percent rating is assignable when there is malunion, with marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202 (2014).  Also under DC 5202, for recurrent dislocation of the arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assignable where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants an 80 percent rating.  Id. 

Under DC 5203, for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 20 percent rating is assignable when involving the major arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200 (2014). 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).

Turning to the evidence of record, the Veteran was afforded a VA examination in June 2007.  X-rays showed evidence of left shoulder trauma, arthritis, and calcified bursitis.  There was weakness in abduction.  Diffuse aches without exacerbating or alleviating factors were noted.  It was noted that the Veteran's left shoulder disability did not cause her to miss any days during service.  It was also noted that the Veteran was able to complete all work duties during flare-ups.  Full range of motion of the left shoulder was noted; however, there was mild pain at 160 degrees during abduction.  The examiner explained that there was no effect on joint range of motion due to pain, weakness, fatigue or incoordination following repetitive use or flare-ups.  Finally, the examiner stated that there was no swelling, effusion, tenderness, muscle spans, joint laxity, muscle atrophy, fibrous or bony residual of fracture.  

In an April 2009 treatment record, the Veteran reported left shoulder pain.  Range of motion to 190 degrees was noted.  Shoulder pain was noted as mild. 

The Veteran was afforded a VA examination in November 2011.  There, the Veteran reported pain in her left shoulder for several days or weeks.  She stated that she had the sensation of impingement.  The Veteran reported being unable to go beyond about 90 degrees of abduction.  The Veteran explained that she has difficulty lifting even 10 pounds.  The Veteran displayed left shoulder flexion to 140 degrees with no evidence of painful motion and left shoulder abduction to 125 degrees with no evidence of painful motion.  Upon repetitive use testing, the Veteran displayed flexion to 125 degrees and abduction to 130 degrees.  The examiner noted that the Veteran experiences functional loss only in the form of less movement than normal.  Muscle strength was normal.  There was no evidence of ankylosis.  Hawkins' Impingement Test was negative.  Empty-can test was negative.  External rotation/Infraspinatus strength test was negative.  Lift-off subscapularis test was negative.  There is no history of mechanical symptoms, nor is there a history of recurrent subluxation of the glenohumeral joint.  

An MRI of the left shoulder was performed in December 2011.  The MRI showed no significant ossific spurring or joint space narrowing.  There was mild acromioclavicular (AC) joint arthrosis with only mild distal clavicle hypertrophy and a small amount of joint fluid, but without significant edema of the distal clavicle.  There was tiny inferior acromial spurring, without evidence of significant impingement of the rotator cuff.  There was tendonitis of the supraspinatus component of the rotator cuff.  Tendonitis and mild AC joint arthrosis with hypertrophy were noted. 

An initial rating in excess of 10 percent is not warranted.  Under DC 5201, it has not been shown that left shoulder motion has been limited to shoulder level, or 90 degrees.   See 38 C.F.R. § 4.71, Plate I (2014).  Indeed, upon objective testing, the Veteran has always displayed left shoulder range of motion greater than 90 degrees, even when considering repetitive-use or pain.  See November 2011 VA Examination Report; April 2009 VA Treatment Record; June 2007 VA Examination Report.  While the Veteran reported that she was unable to raise her arm above shoulder level, see November 2011 VA Examination Report, objective range of motion testing from the VA examination where she asserted such, as well as every other testing of record, showed that the Veteran was able to raise her arm above shoulder level, as stated above.  The Board finds the Veteran's claim during VA examination that she was only able to abduct her arm to shoulder level less probative than objective evidence on that same examination showing that the Veteran was able to raise her arm above shoulder level on both flexion and abduction.  As such, a 20 percent rating under DC 5201 is not warranted.

Further, while there is some evidence of painful motion and lessened movement upon repetition, there is no evidence that such limits the Veteran's range of motion to the extent that she is effectively unable to raise her left arm above shoulder level.  A higher rating is still not warranted in this case because the 10 percent rating assigned adequately compensates the Veteran for any functional impairment that he experiences due to her left shoulder disability.  See DeLuca, 8 Vet. App. 202.

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation; DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, nonunion or flail shoulder; and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, nonunion, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving the right shoulder joints.  No such findings for the left shoulder are shown in any VA examination report or elsewhere in the records. Therefore, consideration of an increased disability rating under such codes is not warranted.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left shoulder disability.

The above determination is based upon consideration of applicable rating provisions. The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of her left shoulder disability have been accurately reflected by the schedular criteria. The Veteran's left shoulder disability results in decreased motion and pain.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.45.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record. There is no evidence that the Veteran's left shoulder disability causes her to be unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.


ORDER

Entitlement to an initial rating in excess of 10 percent for left shoulder trapezius strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


